DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-22, 24-50 and 52-56 allowed.
The closest relevant art is the Chinese Patent (CN 104204683 A) wherein the Chinese reference discloses an air purification device 10 (corresponding to the “air cleaning module”, Fig. 1, paragraph 0046).  The device 10 comprises a base 14 configured to be placed on a ground, and a filter 18 disposed on the base 14 (Figs. 1 & 2, paragraph 0049). The device 10 further comprises a fan 20 (Fig. 2, paragraph 0054). The device 10 also comprises cylindrical housing 12, with a section, beneath cover 16, that surrounds the fan 20 (Fig. 1, paragraph 0047). This section of the housing 12 corresponds to the “discharge guide.”  The housing 12 corresponds to the “case.”  The housing 12 covers the fan 20 and the filter 18.  The device 10 further comprises a plurality of opening portions 12a as suction inlets (Fig. 1, paragraph 0053) wherein the opening portions 12a correspond to the “plurality of suction portions.”  The fan 20 is provided inside the housing 12 and the filter element 18 is provided below the fan 20 inside of the housing 12.  In the Chinese reference’s structure, there are not first and second parts of the main body casing 12.  Rather, main body casing 12 is vertically inserted onto and secured to interior components.  
Claims18-22, 24-50 and 52-56 of this instant patent application differ from the disclosure of the Chinese reference in that the air cleaning module comprises a base configured to be placed on a ground; a filter frame disposed on the base and forming a mounting space where a cylindrical filter is mounted, the filter frame extending along a vertical length of the cylindrical filter; a fan housing accommodating a fan and a fan motor therein, the fan housing being disposed above the filter frame; an air guide coupled to an upper side of the fan housing; a discharge guide forming an outer appearance of an upper end portion of the air cleaning module; and a case having a cylindrical shape and forming an outer appearance of an outer circumferential surface of the air cleaning module to surround the fan housing and the filter frame, wherein the case includes a first part and a second part having a same shape; a separation portion forming end portions of the first part and the second part; and a suction inlet having a plurality of suction portions, the suction inlet extending along a length of the case surrounding a portion of the fan housing and the cylindrical filter, wherein the first part and the second part are detachably coupled to each other at the separation portion when the first and second parts of the case are assembled to the air cleaning module, wherein the separation portion extends along a vertical direction along the end portions of the first part and the second part of the case, and wherein the case is positioned to be radially spaced apart from the fan housing along a vertical length of the fan housing.  Such features allow the first part and the second part to be detachably coupled from each other to be individually removed from the air cleaning module.  These features can allow the cylindrical filter to be removed from the air cleaning module in a radial direction once one or both of the first part and the second part are detachably coupled and removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 17, 2022